DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 14 April 2020. 
Claims 1-15 are currently pending and being examined. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,661,426. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed elements of the patent are present in the presently pending claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simma (US 2017/0008160).

In regards to Claim 8, Simma teaches a work tool (hand tool 10; Fig. 2) which performs a prescribed operation on a workpiece by driving a tool accessory (tool 30), the work tool comprising:
a housing (housing 12) extending in an elongate form (see Fig. 2 showing an elongated housing),
a brushless motor (motor 40),
a controller (control unit 60) for controlling driving of the brushless motor (¶[0078]), and
(spindle 22) having a rotation axis to be rotated on the rotation axis within a prescribed angular range via the brushless motor to drive the tool accessory (“The oscillations basically may be performed at a small pivot angle which for instance is between 0.5 degrees and 7 degrees.” ¶[0005]), wherein:
the housing includes an outer housing (outer housing 12), an inner housing (inner housing 14) and an elastic member (damping elements 64, 68), wherein the inner housing is housed within the outer housing and the elastic member is configured to elastically connect the outer housing and the inner housing to prevent vibration caused in the inner housing from being transmitted to the outer housing (¶[0080]), wherein:

    PNG
    media_image1.png
    538
    814
    media_image1.png
    Greyscale
in a longitudinal direction which is defined as an extending direction of the elongate housing, the inner housing has a front inner housing region that defines a front region of the inner housing, a rear inner housing region that defines a rear region of the inner housing, and an intermediate inner housing region that defines an intermediate part between the front inner housing region and the rear inner housing region (annotated Fig. 2) ,
the controller is disposed in the rear inner housing region (see annotated Fig. 2 showing 60 in the rear housing region) and the brushless motor is disposed at the  (see annotated Fig. 2 showing 40 in the front housing region) ahead of the controller in the longitudinal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Simma (US 2017/0008160) in view of Esenwein (US 2015/0217422).

In regards to Claim 1, Simma teaches a work tool (hand tool 10; Fig. 2) which performs a prescribed operation on a workpiece by driving a tool accessory (tool 30), the work tool comprising:
a housing (housing 12) extending in an elongate form (see Fig. 2 showing an elongated housing),
a brushless motor (motor 40),
a controller (control unit 60) for controlling driving of the brushless motor (¶[0078]), and
a spindle (spindle 22) having a rotation axis and a rotation output shaft (drive shaft 42) of the brushless motor and configured to be rotated on the rotation axis within a prescribed angular range via the brushless motor to drive the tool accessory (“The oscillations basically may be performed at a small pivot angle which for instance is between 0.5 degrees and 7 degrees.” ¶[0005]), wherein:
in a longitudinal direction which is defined as an extending direction of the elongate housing, the housing has a front housing region that defines a front region of 
    PNG
    media_image1.png
    538
    814
    media_image1.png
    Greyscale
the housing, a rear housing region that defines a rear region of the housing, and an intermediate housing region that defines an intermediate part between the front housing region and the rear housing region (annotated Fig. 2), 
at least the brushless motor is disposed in the front housing region (see annotated Fig. 2 showing 40 in the front housing region), and
the controller is disposed in the rear housing region (see annotated Fig. 2 showing 60 in the rear housing region).
Simma does not expressly teach a spindle having a rotation axis extending in parallel to a rotation output shaft of the motor. 
However, Esenwein teaches a spindle (20) having a rotation axis extending in parallel to a rotation output shaft (18) of the motor (“An output shaft 20 carries a tool, not represented in greater detail, that is to be driven in an oscillating manner. The motor shaft 18 and the first housing part define a first common axis 19, which is coaxial with the motor shaft 18.” ¶[0024]).


In regards to Claim 2, Simma as modified by Esenwein teaches the work tool as defined in claim 1. Simma teaches further comprising:
an outer housing (outer housing 12),
an inner housing (inner housing 14) defined by the housing, the inner housing being housed within the outer housing (Fig. 2; ¶[0070]),
an elastic member (damping elements 64, 68) configured to elastically connect the outer housing and the inner housing to prevent vibration caused in the inner housing from being transmitted to the outer housing (¶[0080]).


Claims 3-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simma (US 2017/0008160) in view of Esenwein (US 2015/0217422), further in view of Duescher (US 4,543,718).

In regards to Claim 3, Simma as modified by Esenwein teaches the work tool as defined in claim 1. Simma teaches
wherein the work tool (10) further comprises an air passage formed within the intermediate housing region, wherein the controller and the brushless motor are (“The fan unit 48 may comprise at least a fan wheel which is configured for aspiring and/or blowing out coolant air.” ¶[0075]; Fan is capable of having the air flow from the rear housing to the front housing and the controller and motor will be in the air flow path).

    PNG
    media_image2.png
    428
    648
    media_image2.png
    Greyscale
Simma as modified by Esenwein does not expressly teach an inlet and an outlet in the housing. 
However, Duescher teaches an inlet and an outlet in the housing (annotated Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Simma and Esenwein, by having air inlets and outlets, as taught by Duescher for having external air come into the housing to assist in cooling the motor assembly. 

In regards to Claim 4, Simma as modified by Esenwein teaches the work tool as defined in claim 2. Simma teaches further comprising an air passage formed between the intermediate housing region and the outer housing, wherein the controller and the brushless motor are arranged on an air flow path extending from the inlet to the outlet via the air passage (“The fan unit 48 may comprise at least a fan wheel which is configured for aspiring and/or blowing out coolant air.” ¶[0075]; Fan is capable of having the air flow from the rear housing to the front housing and the controller and motor will be in the air flow path). 

    PNG
    media_image2.png
    428
    648
    media_image2.png
    Greyscale
Simma as modified by Esenwein does not expressly teach an inlet and an outlet in the housing. 
However, Duescher teaches an inlet and an outlet in the housing (annotated Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Simma and Esenwein, by having air inlets and outlets, as taught by Duescher for having external air come into the housing to assist in cooling the motor assembly. 

In regards to Claim 5, Simma as modified by Esenwein and Duescher teaches the work tool as defined in claim 3, wherein the controller (Simma: 60) is disposed within the rear housing region (Simma: 60; annotated Fig. 2) and immediately downstream of the inlet through which air is sucked in (Simma: ¶[0075]; Duescher: annotated Fig. 2).

In regards to Claim 6, Simma as modified by Esenwein and Duescher teaches the work tool as defined in claim 3, wherein the controller is cooled and then, the brushless motor is cooled (Simma: “The fan unit 48 may comprise at least a fan wheel which is configured for aspiring and/or blowing out coolant air.” ¶[0075]; Fan is capable of having the air flow from the rear housing to the front housing and the controller and motor will be in the air flow path and the controller is capable of being cooled before the motor).

In regards to Claim 7, Simma as modified by Esenwein and Duescher teaches the work tool as defined in claims 3, further comprising a connecting part for electrically connecting the controller and the brushless motor, wherein the connecting part is at least partly arranged in the air passage (Simma: ¶[0078]).

In regards to Claim 11, Simma teaches a work tool (10; Fig. 2) which performs a prescribed operation on a workpiece by driving a tool accessory (30), the work tool comprising:
a housing (12) extending in an elongate form (see Fig. 2 showing an elongated housing),
a brushless motor (40),
a controller (60) for controlling driving of the brushless motor (¶[0078]), and
a spindle (22) having a rotation axis and a rotation output shaft (42) of the brushless motor and configured to be rotated on the rotation axis within a prescribed angular range via the brushless motor to drive the tool accessory (¶[0005]), wherein:

    PNG
    media_image1.png
    538
    814
    media_image1.png
    Greyscale
in a longitudinal direction which is defined as an extending direction of the elongate housing, the housing has a front housing region that defines a front region of the housing, a rear housing region that defines a rear region of the housing, and an intermediate housing region that defines an intermediate part between the front housing region and the rear housing region (annotated Fig. 2),
at least the brushless motor is disposed in the front housing region (see annotated Fig. 2 showing 40 in the front housing region), and the controller is disposed in the rear inner housing region (see annotated Fig. 2 showing 60 in the rear housing region),
wherein the work tool further comprises an air passage formed within the intermediate housing region, wherein the controller and the brushless motor are arranged on an air flow path extending from the inlet to the outlet via the air passage (“The fan unit 48 may comprise at least a fan wheel which is configured for aspiring and/or blowing out coolant air.” ¶[0075]; Fan is capable of having the air flow from the rear housing to the front housing and the controller and motor will be in the air flow path).
Simma does not expressly teach a spindle having a rotation axis extending in parallel to a rotation output shaft of the motor. 
(20) having a rotation axis extending in parallel to a rotation output shaft (18) of the motor (“An output shaft 20 carries a tool, not represented in greater detail, that is to be driven in an oscillating manner. The motor shaft 18 and the first housing part define a first common axis 19, which is coaxial with the motor shaft 18.” ¶[0024]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Simma, by having the spindle and output shaft parallel, as taught by Esenwein so the tool is more ergonomic and easier to handle. (Esenwein ¶[0006]). 

    PNG
    media_image2.png
    428
    648
    media_image2.png
    Greyscale
Simma as modified by Esenwein does not expressly teach an inlet and an outlet in the housing. 
However, Duescher teaches an inlet and an outlet in the housing (annotated Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Simma and Esenwein, by having air inlets and outlets, as taught by Duescher for having external air come into the housing to assist in cooling the motor assembly. 

In regards to Claim 12, Simma as modified by Esenwein and Duescher teaches the work tool as defined in claim 11, wherein the controller is cooled and then, the brushless motor is cooled (Simma: “The fan unit 48 may comprise at least a fan wheel which is configured for aspiring and/or blowing out coolant air.” ¶[0075]; Fan is capable of having the air flow from the rear housing to the front housing and the controller and motor will be in the air flow path and the controller is capable of being cooled before the motor).

In regards to Claim 13, Simma as modified by Esenwein and Duescher teaches the work tool as defined in claim 11. Simma teaches further comprising:
an outer housing (outer housing 12),
an inner housing (inner housing 14) defined by the housing, the inner housing being housed within the outer housing (Fig. 2; ¶[0070]),
an elastic member (damping elements 64, 68) configured to elastically connect the outer housing and the inner housing to prevent vibration caused in the inner housing from being transmitted to the outer housing (¶[0080]).

In regards to Claim 14, Simma as modified by Esenwein and Duescher teaches the work tool as defined in claim 11, wherein the controller (Simma: 60) is disposed within the rear housing region (Simma: 60; annotated Fig. 2) and immediately downstream of the inlet through which air is sucked in (Simma: ¶[0075]; Duescher: annotated Fig. 2).

In regards to Claim 15, Simma as modified by Esenwein and Duescher teaches the work tool as defined in claim 11, further comprising a connecting part for electrically (Simma: ¶[0078]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simma (US 2017/0008160) in view of Duescher (US 4,543,718).

In regards to Claim 9, Simma teaches the work tool as defined in Claim 8, wherein the work tool (10) further comprises an air passage formed within the intermediate inner housing region, wherein the controller and the brushless motor are arranged on an air flow path extending from the inlet to the outlet via the air passage (“The fan unit 48 may comprise at least a fan wheel which is configured for aspiring and/or blowing out coolant air.” ¶[0075]; Fan is capable of having the air flow from the rear housing to the front housing and the controller and motor will be in the air flow path).

    PNG
    media_image2.png
    428
    648
    media_image2.png
    Greyscale
Simma does not expressly teach an inlet and an outlet in the housing. 
However, Duescher teaches an inlet and an outlet in the housing (annotated Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Simma, by having air inlets and 

In regards to Claim 10, Simma as modified by Duescher teaches the work tool as defined in claim 9, wherein the controller is cooled and then, the brushless motor is cooled (Simma: “The fan unit 48 may comprise at least a fan wheel which is configured for aspiring and/or blowing out coolant air.” ¶[0075]; Fan is capable of having the air flow from the rear housing to the front housing and the controller and motor will be in the air flow path and the controller is capable of being cooled before the motor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731